Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 17} I concur in the syllabus because it relates to general circumstances. I dissent because in the case before us, I believe that the trial court abused its discretion. I agree with Judge O’Toole that the grandmother’s “participation may be necessary to assist her daughter to regain custody due to assertions by CHS that the daughter suffers from mental retardation and may need her own mother to adequately parent her child if she should regain custody.” In re Walker, 11th Dist. No. 2005-A-0067, 2006-Ohio-739, 2006 WL 389596, ¶47 (O’Toole, J., concurring). In such a circumstance, I do not believe that it is just to remove as a party a grandparent who was properly before the court just because her child reached the age of majority. Accordingly, I concur in part and dissent in part.